    4:00-cr-00353-RGK Doc # 293 Filed: 10/21/20 Page 1 of 1 - Page ID # 447




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                               4:00CR353

      vs.
                                                             ORDER
PATTI J. NOVAK,
KIM K. NOVAK, and
JAMES S. NOVAK,

                   Defendants.


      IT IS ORDERED that Plaintiff shall respond to Dr. Arthur C. Breyer’s motion
to change the name of the payee (Filing 292) on or before November 4, 2020.

      Dated this 21st day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
